  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EUGENE LAMAR PENDLETON,               )
                                      )
   Petitioner,                        )
                                      )          CIVIL ACTION NO.
   v.                                 )            2:19cv778-MHT
                                      )                 (WO)
UNITED STATES OF AMERICA,             )
                                      )
   Respondent.                        )

                                OPINION

    Pursuant to 28 U.S.C. § 2255, petitioner filed this

habeas-corpus case.        This lawsuit is now before the

court    on    the   recommendation         of    the   United   States

Magistrate Judge that the petition be dismissed because

the required permission has not been obtained from the

Eleventh      Circuit   Court    of       Appeals.      There    are   no

objections to the recommendation.                After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

    An appropriate judgment will be entered.

    DONE, this the 30th day of December, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
